Case: 21-60564     Document: 00516258731          Page: 1    Date Filed: 03/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                   No. 21-60564                   March 29, 2022
                                                                   Lyle W. Cayce
                                                                        Clerk
   Pearl Scott,

                                                            Plaintiff—Appellant,

                                       versus

   Rouses Enterprises, L.L.C., doing business as Rouses
   Markets; John Does 1-5,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:19-CV-549


   Before Dennis, Southwick, and Wilson, Circuit Judges.
   Per Curiam:*
          After review of the briefs and record, and consideration of oral
   argument, we conclude that the district court thoroughly considered the
   arguments made by the parties and committed no reversible error in granting
   summary judgment to the defendant. We AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.